Because of a shift of emphasis upon procedure, it is pertinent to restate briefly certain facts. Plaintiff testified that after she fell, she looked down and saw what appeared to be a piece of fat meat squashed on the sole of her shoe; that she fell close to the counter where hamburg and barbecue sandwiches and "hot dogs" were sold and served on paper napkins; another witness testified that there were almost always greasy paper napkins on the floor. After the above proofs were in, a motion to direct a verdict was denied by the court. Thereafter, on behalf of defendant, its assistant manager testified that meat particles and particles of bone or bread frequently fell on the floor. The former "floor man" of defendant company testified on behalf of defendant as follows:
"Q. Well, in your experience, basing your observations there at the store there at that time, did you notice that food particles consisting of meat scraps and other food particles, napkins, frequently fell to the floor in front of the lunch counter?
"A. Well, I have seen it on the floor; yes, sir. By frequently — I don't know what you mean by that.
"Q. Well, when I say frequently, did you see such things on the floor?
"A. Well, often enough to have to keep a sharp lookout for that."
It is claimed that the court erred in not directing a verdict at the close of plaintiff's proofs. The "statement of questions involved" did not include this claim of error. We are of the opinion that under the circumstances the alleged error does not call for reversal.
In answer to defendant's other contentions, evidence that pieces of meat and bread fell in the aisle from time to time, and that there were usually greasy *Page 706 
napkins on the floor, would warrant the jury in drawing reasonable inferences that the defendant was, in view of the known circumstances, negligent in not maintaining the aisle in a reasonably safe condition. Of course, the defendant is not an insurer of the safety of those who use the store, but it is responsible for conditions that may be found generally to exist, and if such conditions exist as a result of negligence and constitute a danger to customers that may result in injury to them, defendant is liable for damages resulting therefrom.
Judgment should be affirmed, on rehearing, with costs to plaintiff.
SHARPE and CHANDLER, JJ., concurred with McALLISTER, J. BUTZEL, J., did not sit.
 *Page 1